IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

____________________________________
MARILYN TOLBERT-SMITH,               )
                                     )
            Plaintiff,               )
                                     )
       v.                            )               Civil Action 1:06-cv-01216-FJS
                                     )
ERNEST MONIZ, Secretary              )
U.S. Department of Energy            )               June 9, 2014
                                     )
            Defendant.               )
____________________________________)

               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Parties to the above-captioned case have entered into a Settlement Agreement. Pursuant

to the Agreement and Federal Rule of Civil Procedure 41(a)(1)(ii), the Parties stipulate that the

above-captioned action shall be dismissed with prejudice as to all of Plaintiff’s claims against

Defendant.


Respectfully Submitted,


/s/ Kevin L. Owen                                    RONALD C. MACHEN JR.
__________________________________                   United States Attorney
KEVIN OWEN (MD Bar MD 16693)
                                                     DANIEL F. VAN HORN
The Law Offices of Gary M. Gilbert &
                                                     Chief, Civil Division
Associates, PC
1100 Wayne Avenue, Suite 900                         /s/ Darrell C. Valdez
Silver Spring, MD 20910                              _________________________________
Telephone: 301-608-0880                              DARRELL C. VALDEZ (DC BAR 420232)
Facsimile: 301-608-0881                              Assistant United States Attorney
Email: kowen@ggilbertlaw.com                         Judiciary Center Building
                                                     555 4th St., N.W., Civil Division
Counsel for Plaintiff
                                                     Washington, D.C. 20530
                                                     (202)252-2507
                                                     Email: Darrell.valdez@usdoj.gov
IT IS SO ORDERED.                                    Counsel for Defendant

                                                       June 10, 2014 at Syracuse, New York